People v Peguero-Sanchez (2018 NY Slip Op 05337)





People v Peguero-Sanchez


2018 NY Slip Op 05337


Decided on July 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
VALERIE BRATHWAITE NELSON, JJ.


2014-02568
 (Ind. No. 2891-11)

[*1]The People of the State of New York, respondent,
vJulio Peguero-Sanchez, appellant.


Julio Peguero-Sanchez, Otisville, NY, appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 13, 2016 (People v Peguero-Sanchez, 141 AD3d 608, affd 29 NY3d 965), determining an appeal from a judgment of the Supreme Court, Suffolk County, rendered February 25, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., AUSTIN, ROMAN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court